Exhibit 10.3

THE PRUDENTIAL DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

The Prudential Deferred Compensation Plan for Non-Employee Directors (the
“Plan”) was established by The Prudential Insurance Company of America
(“Prudential Insurance”), effective as of July 1, 1974, for the purpose of
providing a method of deferring payment to non-employee directors of the Company
(the “Non-Employee Directors”) of their fees, as fixed from time to time by the
Board of Directors of the Company until termination of their services on the
Board. The Plan was amended and restated effective as of May 12, 1998. Effective
as of January 1, 2002, the Plan was amended to transfer sponsorship from
Prudential Insurance to Prudential Financial, Inc. (the “Company”) to reflect
the change in corporate structure resulting from the demutualization of
Prudential Insurance, and the establishment of the Company as the publicly-held
parent company of Prudential Insurance as of December 17, 2001. Effective as of
September 10, 2002, the Plan has been amended and restated, with such changes
generally to be effective as of January 1, 2003 as set forth herein, to provide
for the deferral of “Stock Based Fees” and “Cash Based Fees” (as defined below),
the provision of certain additional notional investment options under the Plan
related to the deferral of such Fees, and to address the suspension of, and
“rollover” of accrued amounts under, the Pension Plan (as defined below). The
Plan was further amended on March 11, 2003, the principal change being the
addition of Section 7.1 to provide a limit on the number of shares to be
distributed under the Plan. The Plan was further amended on October 9, 2007 in
order to cause the terms of the Plan to comply with the requirements of
Section 409A of the Code.

The Plan is intended to be, and shall be administered as, an unfunded plan
maintained for the purpose of providing deferred compensation for the
Non-Employee Directors and, as such, is not an “employee benefit plan” within
the meaning of Title I of ERISA (as defined below). To the degree applicable,
the Plan is also intended to comply with the provisions of New Jersey Statutes
Annotated 17B:18-52.

ARTICLE I

DEFINITIONS

The following capitalized terms shall have the meanings hereinafter set forth in
this Plan:

“Adjustment Event” means any stock dividend, stock split or share combination
of, or extraordinary cash dividend on, the Common Stock or recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination,
dissolution, liquidation, exchange of shares, warrants or rights offering to
purchase Common stock at a price substantially below fair market value or other
similar event affecting the Common Stock of the Company.

“Board of Directors” or “Board” means the Board of Directors of the Company.

“Cash-Based Fees” shall mean, effective as of January 1, 2003, Fees payable in
U.S. currency to the Company’s Non-Employee Directors, the amount of which may
be periodically amended or modified consistent with the requirements of the
By-laws and Statement of Corporate Governance Principles and Practices of the
Company.

 

1



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to have occurred if any of the following
events shall occur:

(i) any Person (as defined below) acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined Voting Power
(as defined below) of the Company’s securities; or

(ii) within any 24-month period, the persons who, at the beginning of such
period, were the members of the Board (the “Incumbent Company Directors”) shall
cease to constitute at least a majority of the Board or the board of directors
of any successor to the Company; provided, however, that any director elected to
the Board, or nominated for election to the Board, by a majority of the
Incumbent Company Directors then still in office shall be deemed to be an
Incumbent Company Director for purposes of this subclause (ii); or

(iii) upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company (a “Company Corporate Event”), immediately following the
consummation of which the stockholders of the Company immediately prior to such
Company Corporate Event do not hold, directly or indirectly, a majority of the
Voting Power of

(x) in the case of a merger or consolidation, the surviving or resulting
corporation,

(y) in the case of a share exchange, the acquiring corporation or

(z) in the case of a division or a sale or other disposition of assets, each
surviving, resulting or acquiring corporation which, immediately following the
relevant Company Corporate Event, holds more than 25% of the consolidated assets
of the Company immediately prior to such Company Corporate Event, provided that
no Change of Control shall be deemed to have occurred with respect to any
Participant who is employed, immediately following such Company Corporate Event,
by any entity in which the policyholders or stockholders of the Company, as the
case may be, immediately prior to such Company Corporate Event hold, directly or
indirectly, a majority of the Voting Power; or

(iv) any other event occurs which the Board declares to be a Change of Control.

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred merely as a result of an underwritten offering of the equity securities
of the Company where no Person (including any group (within the meaning of Rule
13d-5(b) under the Exchange Act)) acquires more than 25% of the beneficial
ownership interests in such securities.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Committee that has been appointed by the Board of
Directors pursuant to Article V of the Plan.

“Common Stock” means the common stock, par value $0.01, of the Company.

“Company” means Prudential Financial, Inc.

“Controlled Group” means the Company and (i) each corporation which is a member
of a controlled group of corporations (within the meaning of Section 414(b) of
the Code) which includes the Company, (ii) each trade or business (whether or
not incorporated) which is under common control with the Company (within the
meaning of Section 414(c) of the Code), (iii) each organization included in the
same affiliated service group (within the meaning of Section 414(c) of the Code)
as the Company, and (iv) each other entity required to be aggregated with the
Company pursuant to regulations promulgated under Section 414(o) of the Code.
Any such entity shall be treated as part of the Controlled Group only for the
period while it is a member of the controlled group or considered to be in a
common control group.

“Deferred Compensation Accounts” shall have the meaning set forth in Section 3.1
of the Plan.

“Deferred Stock Units” shall have the meaning set forth in Section 7.1.

“Early Distribution With Penalty” shall have the meaning set forth in
Section 4.3.

“Effective Date” means July 1, 1974.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fees” includes all fee income payable to Non-Employee Directors for their
service on the Board of Directors, including, but not limited to (i) annual
service fees, (ii) meeting fees (including orientation meeting fees), and
(iii) compensation that may be payable to such Non-Employee Directors for
serving on any of the committees of the Board of Directors. The term “Fees” does
not include travel payments that may be made to such Non-Employee Directors as a
result of attending orientation meetings of the Board of Directors, payments
that constitute reimbursement for expenses incurred by such Non-Employee
Director in connection with his or her services to the Board of Directors, nor
any fees that may be payable to such Non-Employee Director for service as a
trustee of The Prudential Foundation. Effective January 1, 2003, the term “Fees”
shall include both Stock-Based Fees and Cash-Based Fees, unless otherwise noted
in this Plan.

“Fixed Units” shall have the meaning set forth in Section 3.3(b)(i).

 

3



--------------------------------------------------------------------------------

“Hardship” means an unanticipated emergency that is caused by an event beyond
the control of the Participant or beneficiary, and that would result in severe
financial hardship to such Participant or beneficiary.

“Non-Employee Director” means any Director of the Company who is not a salaried
officer or employee of either the Company or any entity within the Controlled
Group.

“Participant” means a Non-Employee Director of the Company (and, if applicable,
their beneficiaries) who has elected to participate in the Plan and thereby
defer all or a portion of the Fees to be earned by such Participant in the next
applicable Plan Period.

“Pension Plan” means The Pension Plan For Non-Employee Directors Of Prudential
Financial, Inc., as suspended by the Company as of December 31, 2002.

“Pension Plan Rollover Deferrals” has the meaning set forth in Section 3.3
(a) (ii).

“Person” means any person (within the meaning of Section 3(a)(9) of the Exchange
Act), including any group (within the meaning of Rule 13d-5(b) under the
Exchange Act), but excluding any of the Company, any Subsidiary or any employee
benefit plan sponsored or maintained by the Company or any Subsidiary.

“Plan Period” has the following meaning: (a) with respect to the “First Plan
Period, “ the period commencing on July 1, 1974, and terminating on December 31,
1974, and (b) with respect to all subsequent Plan Periods, the period of time
commencing on January 1 and terminating on December 31 for all successive
calendar years.

“Post-2004 Deferred Compensation Account” means a sub-account established within
a Participant’s Deferred Compensation Account pursuant to Section 3.1 to
separately record the portion, if any, of a Participant’s Deferred Compensation
Account which is attributable to Fees deferred in respect of Plan Periods
commencing after December 31, 2004 and earnings thereon.

“Pre-2003 Fee Deferrals” has the meaning set forth in Section 3.3(a)(i).

“Pre-2005 Deferred Compensation Account” means a sub-account established within
a Participant’s Deferred Compensation Account pursuant to Section 3.1 to
separately record the portion, if any, of a Participant’s Deferred Compensation
Account which is attributable to Fees deferred in respect of Plan Periods ended
on or before December 31, 2004 and earnings thereon.

“Retirement Date” means the first day of the month following the month in which
the Participant terminates his or her services as a Non-Employee Director.

“Secretary” means the Secretary of the Board of Directors and, for purposes of
this Plan and various administrative procedures described herein, the term
“Secretary” shall also include any member of the Secretary’s Department of the
Company,

“Stock-Based Fees” shall mean, effective as of January 1, 2003, Fees payable in
Common Stock to the Company’s Non-Employee Directors, the amount of which may be
periodically amended or modified consistent with the requirements of the By-laws
and Statement of Corporate Governance Principles and Practices of the Company.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or partnership in which the Company owns,
directly or indirectly, more than 50% of the total combined voting power of all
classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

“Unforseeable Emergency” means is a severe financial hardship to the Participant
resulting from an illness or accident of the Participant or the Participant’s
spouse or dependents; loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Whether a Participant has an
Unforseeable Emergency shall be determined on the particular facts and
circumstances pertaining to such Participant, in accordance with the provisions
of Section 409A of the Code and the regulations promulgated thereunder.

ARTICLE II

PARTICIPATION REQUIREMENTS

2.1 Eligibility. A Non-Employee Director will be deemed a Participant in the
Plan either (a) if he or she defers all or a portion of the Fees to be earned
during a Plan Period as provided herein, and/or (b) if such Non-Employee
Director has accrued a pension under the terms of the Pension Plan the value of
which is to be transferred to this Plan as of such date pursuant to the
suspension and subsequent termination of the Pension Plan.

2.2 Elections.

 

  (a) General Rules. The election to defer all or a portion of the Participant’s
Fees for the next Plan Period, as well as the election of the form and timing of
any distributions on the Participant’s behalf, shall be made by written notice
delivered by the Participant to the Secretary not later than the last day of the
open trading window under the Company’s Personal Securities Trading Policy
immediately preceding the first day of such Plan Period. In the case of a
Non-Employee Director who first becomes eligible during such Plan Period, such
election must be made by written notice not later than thirty (30) days after
such Non-Employee Director first becomes eligible; provided, however, that with
respect to such initial elections, no Fees attributable to the period before
which the election is made and presented to the Secretary are eligible for
deferral under this Plan. Each such election shall be irrevocable during such
Plan Period and thereafter, except as set forth below.

 

  (b) Amendment of Election Form.

 

  (i)

Amounts Earned and Vested as of December 31, 2004. Each Participant may, no
later than the last day of the year prior to the year of his or her anticipated
Retirement Date, amend his or her

 

5



--------------------------------------------------------------------------------

 

election forms with respect to his or her Pre-2005 Deferred Compensation Account
balance (a) to change the previously-elected form of distribution in respect of
all distributions under the Plan to another distribution form permitted under
Section 4.1, or (b) to change the starting date for commencement of all payments
under the Plan to another definitely determinable date on or after such
Retirement Date, provided, however that such election shall be made during an
open trading window under the Company’s Personal Securities Trading Policy.

 

  (ii) Amounts Earned after December 31, 2004. Each Participant may amend his or
her election forms with respect to his or her Post-2004 Deferred Compensation
Account balance (a) to change the previously-elected form of distribution in
respect of all distributions under the Plan to another distribution form
permitted under Section 4.1, or (b) to change the starting date for commencement
of all payments under the Plan to another definitely determinable date on or
after such Retirement Date, provided, however that such election shall be made
during an open trading window under the Company’s Personal Securities Trading
Policy. Notwithstanding the foregoing to be effective, any election made
pursuant to this Section 2.2(b)(ii) must satisfy the following conditions:
(x) it must be made at least twelve months prior to the date as of which
distribution to the Participant in respect of his or her Post-2004 Deferred
Compensation Account would otherwise have been made to the Participant and
(y) it must defer the commencement date of distribution to the Participant in
respect of his or her Post-2004 Deferred Compensation Account for at least five
(5) years from the date that would have applied absent such election.

2.3 Pension Plan Rollover Elections. With respect to any Non-Employee Director
not already a Participant, or a current Participant of the Plan who has accrued
a pension under the terms of the Pension Plan the value of which is to be
transferred to this Plan as of such date pursuant to the suspension and
subsequent termination of the Pension Plan, such individuals must, by written
notice delivered by the Participant to the Secretary not later than the last day
of the open trading window under the Company’s Personal Securities Trading
Policy immediately preceding the first day of such Plan Period, elect the form
and timing of any distributions on the Participant’s behalf with respect to such
Pension Plan Rollover Deferrals.

Such election form shall specify, at a minimum, that:

 

  (a) For Participants of the Plan and other Non-Employee Directors who become
Participants in this Plan by virtue of such Pension Plan Rollover who are in
active service with the Board as of December 31, 2002, the form (lump sum or
installment) and timing of any distribution of such Pension Plan Rollover
Deferrals as generally provided for under Section 4.1(a) of the Plan; and

 

6



--------------------------------------------------------------------------------

  (b) For Participants of the Plan and other Non-Employee Directors who become
Participants in this Plan by virtue of such Pension Plan Rollover who were in
active service with the Board as of December 31, 2001 but had retired from the
Board prior to December 31, 2002, such Participants will be permitted to elect
only five (5) or ten (10) annual installment payments of such amounts, to
commence on or after January 1, 2003.

No other election shall be permitted with respect to such Pension Plan Rollover
Deferrals, except as set forth in Section 4.4 below.

 

7



--------------------------------------------------------------------------------

ARTICLE III

DEFERRED COMPENSATION ACCOUNTS

3.1 Establishment of Deferred Compensation Accounts. An account shall be
established for each Participant which shall be designated as his or her
Deferred Compensation Account. In respect of any Participant who had deferred
Fees hereunder in respect of any Plan Period prior to 2005, such Deferred
Compensation Account shall be bifurcated into two sub-accounts: the Pre-2005
Deferred Compensation Account and the Post-2004 Deferred Compensation Account.
Each Participant’s Deferred Compensation Account may be further sub-allocated as
generally provided for under Section 3.3(a) below as a recordkeeping matter and
accounting convenience, but the Company shall not be required to segregate any
amounts credited to the Deferred Compensation Accounts in any manner or in any
form, except in its sole discretion.

3.2 Crediting of Fees to Deferred Compensation Accounts. Upon the execution of a
valid election to defer all or a portion of the Fees attributable to services
performed by the Participant in the next Plan Period, such Fees shall be
credited to the Participant’s Deferred Compensation Accounts in the following
manner:

 

  (a) Annual Service Fees. To the degree the Fees deferred by the Participant
constitute annual service fees, the amount of the annual service fee to be
earned by the Participant for services rendered during the First Plan Period
shall be credited in two equal installments on or about the last business day of
September and December in such Plan Period and for services rendered during any
other Plan Period shall be credited in four equal installments on or about the
last business day of March, June, September, and December in the Plan Period to
which such service fee relates to his or her Deferred Compensation Account,
subject to the provisions of Section 3.4.

 

  (b) Meeting/Committee Fees. To the degree the Fees deferred by the Participant
constitute meeting fees or committee fees, the amount of each fee to be earned
by a Participant for attendance at a meeting during a Plan Period shall be
credited to his or her Deferred Compensation Account on the last business day of
the calendar quarter during the Plan Period when such meeting occurred.

3.3 Earnings Indices and Investment Options for Stock-Based Fees and Cash-Based
Fees Within the Deferred Compensation Accounts (Fixed Units and Deferred Stock
Units); Allocation Limitations.

A Participant’s Deferred Compensation Account will be credited with notional
interest, earnings (and, where applicable, notional investment gain or loss)
that are intended to mirror the investment performance and results of the two
notional investment options offered under the Plan and selected by the
Participant on the Participation Agreement, subject to the limitations set forth
below:

 

8



--------------------------------------------------------------------------------

  (a) Sub-Allocation of Deferred Compensation Accounts. Amounts credited to each
Participant’s Deferred Compensation Account shall be identified in the Plan’s
records as comprised of up to four subaccounts, as follows:

 

  (i) Amounts credited to an applicable Participant’s Deferred Compensation
Account for Plan Periods ending on December 31, 2002 (including any interest
accrued on such balances (the “Pre-2003 Fee Deferrals”);

 

  (ii) Amounts credited to an applicable Participant’s Deferred Compensation
Account as a result of the suspension and subsequent termination of the Pension
Plan as of December 31, 2002 (the “Pension Plan Rollover Deferrals”);

 

  (iii) Stock-Based Fee Deferrals; and

 

  (iv) Cash-Based Fee Deferrals.

 

  (b) Available Notional Investment Options under the Plan. Effective for Plan
Years beginning on or after January 1, 2003, there are two (2) available
notional investment options under the Plan – the “Fixed Units” and the “Deferred
Stock Units”:

 

  (i) Fixed Units. The Fixed Units are intended to mirror the performance of the
Fixed Rate Fund, one of the actual investment options available to participants
of the Prudential Employee Savings Plan. With respect to amounts deemed
allocated to the Fixed Units under the Plan by any Participant, such amounts
will be credited with interest in the same general manner as interest would be
credited to amounts invested in the actual Fixed Rate Fund. To the extent that
the Fixed Rate Fund is amended, replaced or removed from the Prudential Employee
Savings Plan, comparable changes shall be made in the available notional
investment option under this Plan, and any such changes shall be communicated to
Participants as soon as administratively practicable.

 

  (ii)

Deferred Stock Units. The Deferred Stock Units are intended to mirror the
performance of shares of Common Stock, with each Deferred Stock Unit the
equivalent of one share of Common Stock. With respect to amounts deemed
allocated to Deferred Stock Units by any Participant, such amounts will be
credited under the Plan as if the Participant had actually purchased shares of
Common Stock on the date of such deferral. If dividends on the Common Stock

 

9



--------------------------------------------------------------------------------

 

are declared while a Participant holds Deferred Stock Units in his or her
Deferred Compensation Account, additional Deferred Stock Units will be credited
to such Account in the following manner. First, a notional value equal to the
cash value of dividends that would be paid upon the same number of whole shares
of Common Stock as the Participant has Deferred Stock Units in his or her
Deferred Compensation Account on the dividend crediting date (e.g., the date
such dividend is payable) will be calculated. Second, such notional value will
be deemed to be allocated to the Participant’s Deferred Compensation Account and
credited to a corresponding number of Deferred Stock Units to such Account (in
whole or fractional units) as of the same date, as soon as administratively
practicable.

 

  (c) Allocation Limitations. Generally, a Participant may elect a combination
of the two available notional investment options with respect to the amount of
Fees deferred under the Plan, subject to the limitations set forth below:

 

  (i) Cash-Based Fees. With respect to any Cash-Based Fee amounts, such amounts
(including any earnings) may be allocated to either the Fixed Units or the
Deferred Stock Units under the Plan; provided, however, that the Participant’s
allocation of his or her account must be stated in five percent (5%) increments.

 

  (ii) Stock-Based Fees. With respect to any Stock-Based Fees deferred under the
Plan, such amounts (and any notional dividends paid with respect to such
amounts) may only be allocated to the Deferred Stock Units under the Plan.

 

  (iii) Pre-2003 Fee Deferrals. With respect to any Pre-2003 Fee Deferrals, such
amounts may be allocated to either the Fixed Units or the Deferred Stock Units
under the Plan; provided, however, that the Participant’s allocation of his or
her account must be stated in five percent (5%) increments.

 

  (iv) Pension Plan Rollover Deferrals. With respect to any Pension Plan
Rollover Deferrals deferred under the Plan, such amounts (and any notional
dividends paid with respect to such amounts) may only be allocated to the
Deferred Stock Units under the Plan.

 

  (d)

Changing Notional Investment Options. Subject to the allocation limitations set
forth in Section 3.3(c) above, a Participant may change how the notional amounts
reflected in his or her Account are deemed invested by completing an Account
Reallocation Form. Such deemed investment allocations may be changed
periodically during an open trading window under the Company’s Personal
Securities Policy, and in no event more

 

10



--------------------------------------------------------------------------------

 

than once per calendar quarter. Changes will be effective the first day of the
following month. To the extent that additions to, or subtractions from, the
number of indices/notional investment options are made under this Plan,
Participants will be asked to complete an Account Reallocation Form to indicate
if they wish to reallocate their notional Account balances. In the event no such
Form is received, no changes to the Participant’s Account will be made except
that, in the event a particular notional investment option is eliminated and no
Form has been completed, the notional amounts credited in such eliminated option
shall be credited under the Fixed Units (or, if such option has been eliminated,
a notional investment equivalent to any money market fund option offered under
the Prudential Employee Savings Plan) as of the date of such elimination (or as
soon as administratively practicable thereafter). The aforementioned allocation
limitations apply at all times during which the Participant is in active service
as a Non-Employee Director of the Company, and for a period of two (2) years
following his or her Retirement Date (or such other period after the Retirement
Date as the Committee, in its sole discretion, may impose).

 

  (e) Account Valuation and Reports.

 

  (i) Periodic Account Valuation. For purposes of Deferred Compensation Account
recordkeeping, periodic updates of the notional value of each Participant’s
Deferred Compensation Account (and of the aggregate unfunded liabilities of the
Plan as a whole) shall be made at the direction of the Committee (in any event,
no less frequently than as of the end of each calendar quarter). With respect to
any distribution for a Participant’s Account as provided for in Article IV of
the Plan, the aggregate value of any such distribution shall be calculated by
reference to the notional value of the Account as of the last day of the month
prior to the month in which such distribution is either anticipated to commence
or has been requested to commence by the Participant (or Beneficiary, as
applicable).

 

  (ii) Participant Statements. Quarterly statements illustrating Participant
Deferred Compensation Account balances, including any notional gains or losses
in such Accounts, shall be made available to Participants as soon as practicable
after the end of each calendar year quarter, in a form and manner prescribed by
the Committee.

3.4 Special Rules Governing Deferral of Annual Service Fees. If, prior to the
end of the Plan Period, a Participant (a) becomes an employee of the Company or
any member of the Controlled Group, (b) ceases for any reason to be a
Non-Employee Director, or (c) has elected to defer all or a portion of his or
her annual services fees and the effective date of participation by a
Participant for any Plan Period is other than the first day thereof, such
Participant’s Deferred

 

11



--------------------------------------------------------------------------------

Compensation Account will be credited with that proportion of the annual service
fee that the Participant has elected to defer for the full Plan Period which the
number of days of his or her participation in the Plan during such Plan Period
bears to the total number of days in such Plan Period.

ARTICLE IV

DISTRIBUTIONS FROM THE PLAN

4.1 Timing and Form of Distribution. The Company shall pay to the Participant
(or, in the event of the Participant’s death, to the Participant’s designated
beneficiary) a sum equal to the amount then standing to his or her credit in his
or her Deferred Compensation Account (plus interest as provided for under
Section 3.3 herein), in the following manner:

 

 

(a)

Normal Form of Benefits – Lump Sum or Installment Payments. Payments shall be
made in a lump sum, or in installments (either five (5) or ten (10) annual
installments, if the form of distribution is Common Stock or cash, and/or sixty
(60) or one hundred twenty (120) monthly installments, if the form of
distribution is cash), as elected by the Participant in his or her deferral
election form, to begin on either (i) a date prior to the Participant’s
Retirement Date, provided that such date must be no earlier than the January 1
in the year following the Plan Period during which such Fees would otherwise
have been payable to the Participant, (ii) within 90 days following the
Participant’s Retirement Date, or (iii) such later date as selected by the
Participant in accordance with the provisions of Section 2,2 (provided, however,
that in any event, distributions from the Plan must commence in the year such
Participant attains age 70  1/2). In the event an installment option is chosen,
such installments shall be as nearly equal as practicable and shall continue
even if the Participant again serves on the Board of Directors.

Any such distribution provided for under the terms of this Section 4.3(a) will
be made in the following forms:

 

  (i) For Deferred Compensation Account balances attributable to Pension Plan
Rollover and Stock-Based Fees, the form of distribution shall be Common Stock;
and

 

  (ii) For Deferred Compensation Account Balances attributable to Cash-Based
Fees or Pre-2003 Fee Deferrals, the form of distribution shall be either cash or
Common Stock, at the election of the Participant.

In the event that an installment option has been elected by the Participant,
such Participant will have the right during such allocation period to reallocate
the amounts yet to be distributed under the Plan among the notional investment
options described in and subject to the limits set forth in Article III. Any
such reallocation elections shall be made on a form, and under procedures
established by the Committee, in its sole discretion.

 

12



--------------------------------------------------------------------------------

Notwithstanding the above, if the Participant dies (either before payments
commence from the Plan or while such payments are being made), the balance of
the Participant’s Deferred Compensation Account shall immediately become due and
payable in one lump sum in cash to the Participant’s beneficiary or, if no
beneficiary is designated or then living, to the Participant’s estate within 90
days of the date of the Participant’s death.

 

  (b) Small Account Balances – Lump Sum Cashout. Notwithstanding the foregoing,
in the event the Participant’s Deferred Compensation Account balance is ten
thousand dollars ($10,000) or less at the time a distribution of the
Participant’s Deferred Compensation Account balance would commence by reason of
the application of this Section, payment of such Participant’s Account balance
shall be made in a single lump sum in cash and/or Common Stock (consistent with
the general requirements of Section 4.1(a)(i) and (ii) above) within 90 days of
the date such distribution would otherwise have commenced, notwithstanding the
form of benefit payment elected by the Participant under the terms of Article II
(for Pension Plan Rollover Deferrals) or Article IV (for all other deferrals),
as applicable. For purposes of this Section, a Participant’s Account balance
shall be valued in accordance with the general provisions of Section 3.3(e).

 

  (c) Annuity Option. A Participant whose Retirement Date occurred on or after
January 1, 1989 but before January 1, 1999 had the ability to elect to receive
payments in any form of annuity offered in the normal course of business by the
Company; provided, however, that the election of such method of payment could
not result in the receipt of payments on an annual basis in greater amounts that
under a method of payment, if any, previously elected by the Participant. The
annuity option provided herein did not involve the transfer by the Company to
the Participant of an annuity contract, but merely describes an optional form of
payment. Effective January 1, 1999, this distribution option will no longer be
available to Participants whose Retirement Date has not occurred as of such
date.

4.2 Distribution Due to Hardship or Unforseeable Emergency. Notwithstanding any
other provisions of the Plan, the Committee may determine, in the Committee’s
sole discretion, to accelerate the payment of amounts in a Participant’s
Pre-2005 Account in the event of the Participant incurring a Hardship. For
purposes of this Section, the Committee may only permit the accelerated payment
of an amount not to exceed the amount necessary to satisfy the Hardship
liability and, in no event, may the Committee permit the payment under the Plan
of an amount exceeding the Participant’s balance in his or her Pre-2005 Account
as of the date of such withdrawal. A Participant may, upon submission such
evidence thereof as the Committee shall

 

13



--------------------------------------------------------------------------------

require, receive a distribution from his or her Post-2004 Account on account of
an Unforseeable Emergency. The amount that may be distributed pursuant to the
immediately preceding sentence shall not exceed the amount necessary to resolve
the financial need arising due to an Unforseeable Emergency and the taxes that
would due upon such distribution or, if less, the Participant’s balance in his
or her Pre-2005 Account as of the date of such withdrawal. In no event shall any
financial need be deemed an Unforseeable Emergency to the extent that the
related financial need is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent such liquidation would not itself cause severe financial
hardship (including, without limitation, any amount that is available for
withdrawal due to Hardship from the Participant’s Pre-2005 Deferred Compensation
Account, or by cessation of deferrals under the Plan. Any distribution on
account of Hardship or an Unforseeable Emergency shall be made within 30 days of
the date that the Committee shall have determined that such a Hardship or
Unforseeable Emergency exists to enable the Participant to receive a
distribution under this Section 4.2.

4.3 Early Distribution With Penalty for Amounts Earned and Vested as of
December 31, 2004. A request for an Early Distribution With Penalty of the
Participant’s Pre-2005 Deferred Compensation Account balance (not including, for
these purposes, any Pension Plan Rollover Amounts or Stock-Based Fees), if any,
may be made by submitting a Deferred Compensation Withdrawal Form in any Plan
Year during an open trading window under the Company’s Insider Trading Policy.
The Participant’s Pre-2005 Deferred Compensation Account balance distributed
will be reduced by a penalty of ten percent (10%) of such Account balance. For
purposes of any such Early Distribution With Penalty, the Account will be valued
as of the last day of the month immediately preceding the date on which the
request is received and will be paid in a lump sum, in cash and stock (as
provided for under the general provisions of Section 4.1), within thirty
(30) days of receipt by the Committee of such Withdrawal Form. Any penalty
amounts withheld from the Early Distribution With Penalty are taxable income to
the Participant, and may be used by the Committee in its sole discretion.

4.4 Distribution on a Change of Control. In the event of a Change of Control,
Participants under the Plan will have the ability to make a one-time election to
commence payment of their Pre-2005 Deferred Compensation Account balance, in
whatever manner (lump sum or installment) previously chosen by such Participant,
no earlier than the January 1st of the year following the Plan Period during
which such Change of Control occurs. Such election shall be made by written
notice delivered by the Participant to the Secretary not later than five
(5) days before the end of such Plan Period.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1 Administration of the Plan. The Board of Directors shall appoint a Committee
to administer the Plan, which shall be comprised of the following three persons:
the Vice President and Secretary of the Company, the Vice President of Total
Compensation of the Company’s (or as the case may be, Prudential Insurance’s)
Human Resources Department, and a Vice President and Corporate Counsel –
Financial Management, of the Company’s Law Department (with the Vice President
and Secretary of the Company serving, where appropriate, as the primary contact

 

14



--------------------------------------------------------------------------------

for questions related to the Plan’s operation by Participants). The Committee
shall maintain such procedures and records as will enable the Committee to
determine the Participants and their beneficiaries who are entitled to receive
benefits under the Plan and the amounts thereof.

5.2 General Powers of Administration. The Committee shall have the exclusive
right, power, and authority to interpret, in its sole discretion, any and all of
the provisions of the Plan; and to consider and decide conclusively any
questions (whether of fact or otherwise) arising in connection with the
administration of the Plan or any claim for benefits arising under the Plan. Any
decision or action of the Committee shall be conclusive and binding on the
Company and the Participants. The Plan is designed to comply with the applicable
requirements of Section 409A of the Code and the regulations promulgated
thereunder, and shall be administered and construed to the maximum extent
possible consistent with the requirements of such Section and such regulations.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment of the Plan. The Committee shall have the authority to adopt minor
amendments to the Plan without prior approval by the Board of Directors that:

 

  (a) are necessary or advisable for purposes of complying with applicable laws
and regulations;

 

  (b) relate to administrative practices under the Plan (including, but not
limited to, the establishment of any procedures or processes or accounts related
to the distribution of Common Stock or other amounts under the Plan);

 

  (c) relate to the selection or deletion of additional notional investment
options for Participants in their accounts; or

 

  (d) have an insubstantial financial effect on the Plan.

The Board of Directors shall have the authority to adopt any other amendments to
the Plan not encompassed under the terms of the preceding sentence, except that
any amendment to increase the number of shares to be distributed under Article
VII shall be approved by the Company’s shareholders. Any such amendments must be
made by written instrument, and notice of such amendments shall be provided as
soon as practicable to Participants after their adoption.

6.2 Limitations on Amendment or Termination of the Plan. The Company reserves
the right to amend or terminate the Plan in any respect and at any time, without
the consent of Participants or beneficiaries; provided, however, that the
following conditions with respect to such amendment or termination must be
satisfied in order for such amendment or termination to be binding and in
effect:

 

  (a) Such amendment or termination must be made pursuant to a written
resolution of the Committee which is approved thereafter by the Board of
Directors; and

 

15



--------------------------------------------------------------------------------

  (b) Such amendment or termination resolution may not adversely affect the
rights of any Participant or beneficiary to receive benefits earned and accrued
under the Plan prior to such amendment or termination; provided, however, that

 

  (i) any alteration of the notional investment options under the Plan,

 

  (ii) any acceleration of payments of amounts accrued under the Plan by action
of the Committee or the Corporate Governance Committee or by operation of the
Plan’s terms; or

 

  (iii) any decision by the Committee or the Corporate Governance Committee to
limit participation (or other features of the Plan) prospectively under the Plan

shall not be deemed to violate this provision.

6.3 Continuation or Termination — Change of Control. In the event of a Change of
Control where the Company is not the surviving entity, any successor to the
Company may elect to continue or to terminate the Plan (in either event,
assuming any and all liabilities for such Plan); provided, however, that in the
event the Plan is terminated by such entity, the Plan shall be terminated in
accordance with the requirements of this Article VI (including, but not limited
to, the requirements of Section 6.2 herein) and any applicable requirements
under Section 409A of the Code and the regulations promulgated thereunder
necessary to avoid causing any amounts credited to any Participant’s Deferred
Compensation Account to be taxable under the provisions of such Section 409A.

ARTICLE VII

GENERAL PROVISIONS

7.1 Common Stock Subject to the Plan. The number of shares of Common Stock that
may be distributed under the Plan in accordance with Article IV shall be 500,000
shares of Common Stock, which number may be modified by the Corporate Governance
Committee for an Adjustment Event.

7.2 Participant’s Rights Unsecured and Unfunded. This Plan is an unfunded plan
maintained primarily to provide deferred compensation benefits for Non-Employee
Directors, and therefore is exempt from the provisions of Parts 2,3 and 4 of
Title I of ERISA. Accordingly, no assets of the Company shall be segregated or
earmarked to represent the liability for accrued benefits under the Plan.
Amounts referenced in Participant Account statements are only recordkeeping
devices reflecting such liability for accrued benefits, and do not reflect any
actual amounts credited. The right of a Participant (or his or her Beneficiary)
to receive a payment

 

16



--------------------------------------------------------------------------------

hereunder shall be an unsecured claim against the general assets of the Company
or any successor to the Company. All payments under the Plan shall be made from
the general funds of the Company or any successor. The Company is not required
to set aside money or any other property to fund its obligations under the Plan,
and all amounts that may be set aside by the Company prior to the distribution
of Account balances under the terms of the Plan remain the property of the
Company (or, if applicable, any successor).

Notwithstanding the foregoing, nothing in this Section 7.1 shall preclude the
Company, in its sole discretion, from establishing a “rabbi trust” or other
vehicle in connection with the operation of this Plan, provided that no such
action shall cause the Plan to fail to be an unfunded plan designed to provide
deferred compensation benefits for Non-Employee Directors within the meaning of
Title I of ERISA.

7.3 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

7.4 No Creation of Employee Rights; Plan is Not A Contract of Employment.
Participation in the Plan shall not be construed to give or deem any Participant
to be an employee of the Company. This Plan shall not constitute a contract of
employment between the Company and any Participant.

7.5 Non-Alienation Provision. No interest of any person or entity in, or right
to receive a benefit or distribution under, the Plan shall be subject in any
manner to sale, transfer, anticipation, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

7.6 Applicable Law; Severability. The Plan shall be construed and administered
under the laws of the State of New Jersey, except to the extent that such laws
are preempted by ERISA, if applicable. In the event any provision of this Plan
shall be determined to be illegal or invalid for any reason, the remaining
portion(s) shall continue in full force and effect as if such illegal or invalid
provision had never been included herein.

7.7 Taxes. To the extent required by law, amounts accrued under the Plan shall
be subject to federal and state income, federal social security and federal or
state unemployment taxes (if applicable) during the year the services giving
rise to such amounts were performed (or, if later, when the amounts are both
determinable and not subject to a substantial risk of forfeiture). The Company
shall withhold from any payments made pursuant to the Plan such amounts as may
be required by federal, state or local law, and the Company further reserves the
right: (a) to limit or reduce the amounts intended to be deferred under the
terms of the Plan as may be necessary or appropriate in order to ensure that any
required tax withholdings can be deducted; and/or (b) to require the Participant
to pay any taxes owed on such amounts.

 

17



--------------------------------------------------------------------------------

7.8 Excess Payments. If the compensation, years of service, age, or any other
relevant fact relating to any person is found to have been misstated, the Plan
benefit payable by the Company to a Participant or beneficiary shall be the Plan
benefit which would have been provided on the basis of the correct information.
Any excess payments due to such misstatement, or due to any other mistake of
fact or law, shall be refunded to the Company or withheld by it from any further
amounts otherwise payable under the Plan.

7.9 No Impact on Other Benefits. Amounts accrued under the Plan shall not be
included in a Participant’s compensation for purposes of calculating benefits
under any other plan, program or arrangement sponsored by the Company.

7.10 Data. Each Participant or beneficiary shall furnish the Committee all
proofs of dates of birth and death and proofs of continued existence necessary
for the administration of the Plan, and the Company shall not be liable for the
fulfillment of any Plan benefits in any way dependent upon such information
unless and until the same shall have been received by the Committee in a form
satisfactory to it.

7.11 Incapacity of Recipient. If a Participant or other beneficiary entitled to
a distribution under the Plan is living under guardianship or conservatorship,
distributions payable under the terms of the Plan to such Participant or
beneficiary shall be paid to his or her appointed guardian or conservator and
such payment shall be a complete discharge of any liability of the Company under
the Plan.

7.12 Usage of Terms and Headings. Words in the masculine gender shall include
the feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings are included for ease of reference only,
and are not to be construed to alter the terms of the Plan.

 

18